Citation Nr: 1234046	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980, and from February 2003 to August 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2007 and March 2009 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This case was previously before the Board in June 2011.  At that time, the Board denied the Veteran's claims for service connection that remain on appeal as well as 6 other claims.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In March 2012, the Court approved the parties' Joint Motion for Remand.  In that Joint Motion, the parties noted that the Veteran did not wish to appeal the other 6 claims, but rather only sought to appeal the four claims for service connection that are listed above.  

That Joint Motion vacated the Board's decision with respect to the four claims that remain on appeal, and it remanded these claims to the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

As noted above, the Board denied each of the Veteran's claims in a June 2011 decision.  The Board found that the evidence did not show that the Veteran's cervical spine disorder was secondary to his service-connected lumbar spine disability, and that there was no evidence that the Veteran's claimed headaches, dizziness, and anxiety were related to his active service.  

In the March 2012 Joint Motion, the parties found that the Board did not support its decision with an adequate statement of reasons and bases.  First, it found that the Board was not clear in discussing the relevance and importance of a July 2003 document that stated that the Veteran was suffering from anxiety and headaches.  Next, it found that the Board impermissibly rejected the Veteran's lay statements regarding his claimed conditions.  

In light of the March 2012 Joint Motion, the Board finds that each of the Veteran's claims requires a remand.  

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Board finds evidence that the Veteran currently suffers from each of his claimed disabilities.  With regard to his headaches, an April 2010 VA treatment record reflects that the Veteran complained of suffering from headaches which he attributed to his cervical spine disorder.  Records from V.A. Dominguez Cay, DC, also noted that the Veteran suffers from headaches.  With regard to his dizziness, in a September 2008 VA record, the Veteran complained of suffering from dizziness secondary to his lumbar spine disorder.  Dr. Dominguez also notes that the Veteran suffers from dizziness.  A September 2007 VA record reflects that the Veteran stated that he was under the care of a non-VA psychiatrist for anxiety and depression.  Finally, both VA and private records show that the Veteran currently suffers from a cervical spine disability.  

Whether the Veteran suffered from these conditions during his active service is not clear.  In July 2003, the Veteran sought treatment for complaints of severe pain in his chest.  He also stated that he was suffering from headaches and anxiety.  He was diagnosed as suffering from a gastrointestinal disorder.  He was released later that day when his condition improved.  There were no further notes regarding his complaints of headaches or anxiety.  

A review of his service treatment records further shows no evidence that the Veteran suffered from dizziness or a cervical spine disability during his active service.  However, in each case, the Veteran contends that these disabilities are secondary to his service-connected lumbar spine disorder.  In a June 2010 record, Dr. Dominguez opined that the Veteran's cervical spine disorder is related to his carrying of weight on his head and neck during his active service, noting that wearing a helmet, goggles, and gasmask over a long period of time will eventually damage his vertebrae and discs.  In a February 2012 letter, Dr. Dominguez attributed the Veteran's cervical spine disorder not to this wearing of heavy equipment, but instead found that the Veteran's disorder is secondary to his service-connected lumbar spine disability.  Dr. Dominguez did write that the Veteran's headaches, dizziness, and anxiety are a result of his wearing equipment on his head.  

Dr. Dominguez's June 2010 opinion regarding the Veteran's cervical spine is contradicted both by his later opinion and by the results of a November 2008 VA examination.  In that examination, the examiner opined that the Veteran's cervical spine disabilities were less likely than not secondary to his lumbar spine disability.  He noted that the lumbar and cervical spine are two different anatomical areas, and that there was no evidence that the Veteran suffered any trauma to his cervical spine during his active service.  The examiner opined that his cervical spine disabilities could be related to the aging process.  

Given the contradictory evidence present in this case, the Board finds that a remand is necessary in order to allow the Veteran to undergo a new VA examination to consider all of the possible ways in which his claimed conditions could be related to his active service or to his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, the RO should attempt to obtain any relevant outstanding private medical treatment records, including those from Victor A. Dominguez Cay, DC., and Dr. Luz Milagros Ortiz (psychiatric care provider).  

2.  Following this development, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of his claimed conditions.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) Does the Veteran currently suffer from headaches, dizziness, anxiety, and a cervical spine condition?  If you find that the Veteran does not suffer from each of these conditions, please explain why he does not.  

b) Is it at least as likely as not that any of the identified conditions are directly related to the Veteran's active service?  In answering this question, please address the July 2003 record that noted that the Veteran complained of headaches and anxiety.  Further, please address Dr. Dominguez's opinions relating the Veteran's conditions to his wearing equipment on his head during his active service.  

c) Is it at least as likely as not that any of the identified conditions are secondary to his service-connected lumbar spine disorder?  That is, are any of his conditions proximately due to or the result of his service-connected lumbar spine disability, or have any of these conditions undergone an increase in severity that is proximately due to or the result of his service-connected lumbar spine disability?  In answering this question, please again address Dr. Dominguez's February 2012 letter finding that the Veteran's cervical spine disorder is related to his lumbar spine disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


